1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9    CARL HENRY OLSEN, III,                            Case No. 3:15-cv-00367-MMD-WGC

10                                     Petitioner,                    ORDER
            v.
11
     ROBERT LEGRAND, et al.,
12
                                   Respondents.
13

14          Good cause appearing, Petitioner’s unopposed motion for extension of time (ECF

15   No. 34) is granted. Petitioner will have until February 7, 2019, to file an amended petition

16   for writ of habeas corpus in this case.

17          DATED THIS 13th day of November 2018.

18

19                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
